                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                           )
  ASHUR HIDOU,                             )
                                           )
               Petitioner,
                                           )
                                           )    No. 17 C 6985
          v.                               )
                                           )    Judge Virginia M. Kendall
  NICHOLAS LAMB, Warden, Law-              )
  rence Correctional Center; and
  JOHN R. BALDWIN, Acting Direc-           )
  tor, Illinois Department of Correc-      )
  tions,                                   )
                                           )
               Respondents.                )

                    MEMORANDUM OPINION AND ORDER

      In 2010, a judge convicted Ashur Hidou of first-degree murder and accordingly

sentenced him to 35 years in the Illinois Department of Corrections for stabbing Is-

rael Moreno eight times in the back and chest. After an unsuccessful direct appeal

and postconviction challenge in the Illinois state courts, he petitioned this Court for

a writ of habeas corpus under 28 U.S.C. § 2254 (Dkt. 1). Hidou alleges that his state

court conviction and sentence violate his rights under the Fifth, Sixth, and Four-

teenth Amendments, raising seventeen distinct claims of ineffective assistance of

counsel and three due process claims. Hidou also requests an evidentiary hearing.

Because Hidou already had one bite at the apple in the state courts, and the resulting

decisions are neither contrary to nor an unreasonable application of federal law, the

Court denies his petition and request for an evidentiary hearing (Dkt. 1).



                                      Page 1 of 2
                                   BACKGROUND

      When a federal habeas petitioner is in custody pursuant to a judgment of a

state court, the federal court presumes the state court’s factual findings are correct

unless the petitioner rebuts that presumption by clear and convincing evidence. 28

U.S.C. § 2254(e)(1); Thompkins v. Pfister, 698 F.3d 976, 983 (7th Cir. 2012). Because

this was a bench trial, the judge acted as the finder of fact. The Court has reviewed

the record and confirms that it supports the state court’s factual findings. Therefore,

the Court primarily draws the following facts from the Illinois Appellate Court’s opin-

ion on collateral review. See People v. Hidou, 1-14-3903, 2016 WL 5243931 (Ill. App.

Ct. 2016) cert. denied 138 S.Ct. 198 (2017). The Court takes facts not mentioned in

the opinion from the transcripts of the state court proceedings and from the court’s

opinion on direct appeal. Id.

I.    Facts

      Following a bench trial in the Circuit Court of Cook County, a judge convicted

Hidou of first-degree murder and sentenced him to 35 years’ imprisonment for the

2008 killing of Israel “Kiki” Moreno. People v. Hidou, at ¶ 4. Hidou and Moreno knew

each other from living in the same neighborhood but were in rival gangs. Id. ¶¶ 4,

28. In the early morning of July 14, 2008, Hidou stabbed Moreno multiple times in

the chest and back following an altercation in the street. Moreno died at the hospital

later that night from his injuries. Id. ¶ 6.




                                       Page 2 of 3
      A.     Vanessa Claudio

      Vanessa Claudio (“Vanessa”) testified for the State at trial. Id. ¶ 5. On the

night of July 13, 2008, Hidou was at the Claudio family home. Id. ¶ 7. Vanessa was

18 years old at the time and had previously dated both Hidou and Moreno. Following

her breakup with Hidou, the two remained close and Hidou often spent time

“hang[ing] out” at the Claudio’s. Id. ¶ 6. At approximately 5:00 p.m. on July 13,

Hidou showed Vanessa and her parents a large knife that he had recently purchased.

Id. ¶ 7. A few hours later, more friends came to the residence. Id. Vanessa was in

her bedroom with Hidou and a few others when she heard Moreno yelling for her from

the street. Id. After Vanessa ignored him, she saw Moreno walk away with his friend,

Gregory Latson. Id. She stated that Hidou “looked a little mad, but not really.” Id.

      About 15 to 20 minutes later, Hidou announced he was leaving because his

sister had arrived to pick him up. Id. ¶ 8. As Hidou was walking out of the house,

he told Vanessa’s younger brother that he was going to talk to the guys that were

“messing with” one of her brothers and was “going to get them.” Id. After Hidou left

the house, Vanessa heard people yelling and screaming in the street and ran outside.

Id. When she got outside, she saw Moreno lying in the street and heard Latson say,

“[Hidou] has a knife,” although she did not see it. Id. Moreno was pale, bleeding, and

gasping for air. Id. When Vanessa eventually left Moreno’s side and returned home,

she saw Hidou in the laundry room of her apartment building. Id. ¶ 9. She stated he

was “really bloody” and his eyes were swollen shut. Id.




                                     Page 3 of 4
      Vanessa also testified to previous violent encounters with Moreno, including

an incident that took place a week before his death. Id. ¶ 10. Moreno had become

angry when she tried to ignore him after he called her name and he responded by

grabbing her face. Id. Her father and brothers became involved, but Moreno kept

trying to get in the building and was “hitting everyone.” Id. Vanessa testified that

she unsuccessfully tried to hold him back, but he hit her mother’s friend, who fainted.

Id. The police arrived and arrested Moreno. Id.



      B.     Gregory Latson

      Latson, Moreno’s best friend, also testified for the State. Id. ¶ 11. He testified

that on the night of June 13th, 2008, he and Moreno had been at Moreno’s home

drinking beer from about 10:30 p.m. to 2:00 a.m. Id. ¶ 11. At about 2:00 a.m. on June

14th, Latson and Moreno went for a walk and ended up across the street from

Vanessa’s apartment. Id. Latson testified that Moreno had yelled for Vanessa, but

when she did not respond, the two of them started to walk away. Id. ¶¶ 11–12.

Moreno stopped and said, “Well, who is this walking in the middle of the street?” Id.

¶ 12. When Latson turned toward a man dressed in black whom he had never seen

before, Moreno said, “Oh, it’s just Ashur.” Id. ¶ 12. Latson and Moreno kept walking,

but then heard Hidou say, “What’s up, bitch?” as he quickly closed the distance be-

tween himself and Moreno. Id.

      Latson saw Hidou pull out a large knife at the same time Moreno swung an

arm toward him. Id. ¶ 13. Latson saw Hidou stab Moreno on his left side, after which



                                      Page 4 of 5
the two of them fell backwards and collapsed on the ground. Id. Hidou was on the

bottom stabbing Moreno, who was on top “flailing his arms.” Id. Latson estimated

that Hidou stabbed Moreno five or six times. Id. Latson grabbed Hidou and tried to

get the knife out of his hands, then started kneeing Hidou in the face as Moreno got

up and tried to walk away. Id. ¶ 14. Moreno testified that he heard Hidou yell “king

love,” which signaled allegiance to the Latin Kings gang. Id. ¶¶ 14, 22. As Hidou

and Latson struggled over the knife, the blade cut Hidou’s hand. Id. ¶ 14. Soon after,

Latson testified that Vanessa and her father arrived on the scene, saw Moreno pro-

fusely bleeding, which prompted Vanessa to yell, “Oh my God, Kiki’s dying.” Id. ¶ 15.



      C.     Ray Maldonado

      Ray Maldonado was another witness for the State. Id. ¶ 16. He was best

friends with one of Vanessa’s brothers and had been drinking at a separate party

earlier in the night but ended up back at the Claudio home. Id. He was in Vanessa’s

bedroom with her when they saw Moreno and Latson walking in the street and heard

Moreno yell for Vanessa. Id. He testified that, at that time, he also observed Hidou

in the street, first walking in the opposite direction of Moreno and Latson but then

noticed Hidou switch directions. Id. Maldonado did not see the beginning of the fight

but ran outside after he heard the scuffle and saw Moreno collapsed on the ground

with “his insides hanging out.” Id. Maldonado’s sisters came to pick him up and they

even offered to take Hidou to the hospital, but Hidou told them he could not go, so

they took him home to see his mother. Id. ¶ 17.



                                     Page 5 of 6
      D.     The Claudio Family

      Vanessa’s mother testified for the defense, stating that her whole family feared

Moreno because he was always threating them. Id. ¶ 18. Vanessa’s brother, Anthony,

also testified for the defense about Moreno’s violent tendencies. Id. ¶ 19. His testi-

mony about the stabbing and the circumstances surrounding it was consistent with

that of the State’s witnesses. Id. ¶ 19. He added that Hidou had previously told him

he was a member of the Latin Kings and that he heard Hidou yell “king love” after

the stabbing. Id. ¶ 19. Vanessa’s father, Angelo, also testified for the defense. Id. ¶

21. While he affirmed the rest of the family’s testimony that Moreno had been tor-

menting them, he also said that he heard Hidou yelling “Kiki, I hope you die,” during

the struggle between Hidou and Moreno. Id. at 21.



      E.     Ashur Hidou

      Hidou took the stand and testified on his own behalf. Id. ¶ 22. He admitted

that he had a knife that he had shown to the Claudio family on the night of July 13,

2008. Id. He denied that he was a member of the Latin Kings gang and denied

knowing what “king love” meant, but admitted he had some “good friends” who were

Latin Kings. Id. Hidou testified that on the night of the incident he left the Claudio

home because his sister was going to pick him up. Id. ¶ 23. When he got outside and

did not see his sister, he started walking towards a convenience store so that his sister

could pick him up there instead. Id.




                                       Page 6 of 7
         According to Hidou, as he was walking to the convenience store, he saw Moreno

with Latson and was afraid that they would kill him. Id. ¶ 24. As he was looking

back and forth at Latson and Moreno during the altercation, he described that “it all

happened so fast.” Id. He testified that Moreno trapped him, so he could not run or

hit him; then, he was “grabbed from behind” and “slammed” to the ground. Id. Hidou

blacked out for some part of the incident, but remembers getting hit in the face,

dragged, kicked, and punched. Id. He pulled out his knife to get Moreno and Latson

off him, then he “just started swinging [his knife] wildly.” Id. Hidou testified that

there was a struggle for the blade as it came close to his chest and stomach. Id.

         Hidou’s testimony about the period after the stabbing aligned with that of the

State’s witnesses. See id. ¶ 25. He admitted that he did not see Moreno with any

weapons. Id. He testified that, after the altercation, he did not stay to tell the police

that he had been defending himself, but instead left the area with his friends. Id. He

also confirmed that he did not make any efforts to call the police after he stabbed

Moreno. Id.



         F.     Dr. Ron and Dr. Jones

         Dr. Ron treated Hidou’s injuries from the fight. Id. ¶ 26. The parties stipu-

lated that, if called to testify, Dr. Ron would state that when Hidou arrived at the

hospital, he gave the name “Ashy Hidy,” a birth date of July 3, 1989, 1 and told the

doctor that he had been “jumped.” Id. The stipulation also described Hidou’s injuries



1   This was not Hidou’s actual birthdate.
                                             Page 7 of 8
as they had been diagnosed at the hospital. Id. The parties stipulated that Dr. Tera

Jones was an expert in forensic pathology and performed the autopsy on Moreno.

(Dkt. 6 at 290.) Dr. Jones’s testified at trial that Moreno had three stab wounds to

his chest and abdomen and five stab wounds in the back. Id. at 291. Dr. Jones’s

concluded that Moreno’s cause of death was multiple stab wounds. Id. at 308.

      The court found Hidou guilty of first-degree murder. People v. Hidou, at ¶ 28.

In so finding, the court determined that Hidou was not credible, but that the State’s

witnesses were. The court emphasized that the stabbing had not been merely a gang

rivalry, but instead was “very personal” between Moreno and Hidou. Id. Finally, the

court noted that it understood that it could have find Hidou guilty of second-degree

murder but asserted that the facts merited a finding of first-degree murder instead.

Id.



II.   Procedural History

      Following his conviction for two counts of first-degree murder, Hidou hired new

counsel to represent him in the sentencing, direct appeal, and postconviction proceed-

ings. Id. ¶ 29. After the trial judge sentenced him to thirty-five years in the Illinois

Department of Corrections, Hidou filed a post-trial motion asserting that his trial

attorney did not effectively assist him in defending his case. Id. The court denied

the motion. Id.




                                      Page 8 of 9
       A.     Direct Appeal

       Hidou appealed his convictions, arguing that: (1) the evidence was insufficient

for first-degree murder; (2) the trial court violated his rights to a fair trial and due

process because it failed to consider the offense of second-degree murder; and (3) trial

counsel was ineffective. 2 Id. ¶ 30; Dkt. 5 at 4–54. To support his ineffective assis-

tance claim, Hidou contended that his counsel failed to: (1) appreciate the distinction

between first-degree murder, second-degree murder, and self-defense; (2) properly

move to admit evidence of Moreno’s propensity for violence; (3) effectively cross ex-

amine witnesses, including Latson; (4) object to improper witness evaluation and ir-

relevant evidence, including testimony from Dr. Tera Jones; (5) stipulate to Hidou’s

use of false information at the hospital; (6) prepare witnesses to testify; and (7) pre-

serve the record regarding “tension and animosity” in the courtroom. Id. ¶ 30; Dkt.

5 at 4–54.

       The Illinois Appellate Court affirmed Hidou’s conviction. Id. at ¶ 30. The court

noted that the decision to pursue a certain theory of defense is a reasonable trial

strategy and that nothing in the record showed that counsel was unaware of the dis-

tinctions between first-degree murder, second-degree murder, and self-defense. Id.

The appellate court also pointed to the trial court’s statement that it “was cognizant

of the fact that [it] could find defendant guilty of second-degree murder” but felt that


2Hidou also argued that the trial court violated the one-act-one-crime doctrine by entering
two convictions for first degree murder based on the same act. The Illinois Appellate Court
agreed and modified the judgement to reflect Hidou’s single conviction for first-degree mur-
der while rejecting defendant’s request for remand and resentencing. 2013 IL APP (1st)
103511-U at ¶ 73.


                                       Page 9 of 10
first-degree murder was appropriate after considering the evidence. Id. Further, the

court found that substantial evidence demonstrated Moreno’s propensity for violence,

and that the decision not to cross-examine Latson was reasonable trial strategy. Id.

Finally, the appellate court did not view the stipulation regarding Dr. Tera Jones as

deficient representation, given that she was qualified to give her opinions and the

trial court would have overruled any objection. Id.



      B.     Collateral Attack

      Hidou subsequently filed a petition for postconviction relief under 725 ILCS

5/122-1, contending that counsel was ineffective for: (1) failing to conduct any inves-

tigation to discover additional witnesses and present those witnesses at trial, 2016

IL App (1st) 143903-U at ¶ 39; (2) stipulating to Dr. Ron’s Testimony, id. ¶ 59; (3)

failing to challenge Dr. Jones’s opinion as to cause of death, id. ¶ 61; (4) failing to

object to evidence of gang involvement, id. ¶ 64; (5) failing to investigate all legal

defenses, including a theory of second-degree murder, id. ¶ 66; (6) failing to review

discovery with defendant, id. ¶ 68; (7) failing to communicate with the defendant and

prepare him for trial, id. ¶ 70; (8) coercing the defendant into choosing a bench trial,

id. ¶ 72; (9) charging excessive fees in proportion to counsel’s deficient level of repre-

sentation, id. ¶ 74; and (10) advising the defendant to falsely testify, id. ¶ 76. Fur-

thermore, Hidou alleged that his rights to due process and a fair trial were violated

because gang members watched the trial to intimidate and influence vital witnesses.

Id. ¶ 79.



                                      Page 10 of 11
      The trial court found that each of Hidou’s claims failed because of res judicata,

were not supported by the necessary affidavits, or qualified as reasonable trial strat-

egy in dismissing his postconviction petition without an evidentiary hearing. People

v. Hidou, at ¶ 31, 35; Dkt. 5 at 601. The Illinois Appellate Court affirmed, agreeing

that calling witnesses, cross-examination, and impeachment were all matters of trial

strategy that did not support Hidou’s assertion that his counsel was ineffective for

failing to investigate or discover additional witnesses and present them at trial. Id.

¶¶ 40, 82. The court also noted that Hidou failed to demonstrate prejudice arising

from his counsel’s decision not to call certain witnesses because none of the proposed

witnesses could negate the “overwhelming evidence to convict defendant of first-de-

gree murder,” nor change the outcome of the trial. Id. ¶ 57.

      The appellate court evaluated each of the alleged ineffective assistance claims

and found each claimed deficiency was reasonable trial strategy, nonprejudicial to

Hidou, or both. Specifically, in considering the trial attorney’s stipulation to Dr. Ron’s

Testimony, the appellate court reasoned that because the stipulation related only to

the information in the hospital’s medical report from the night of the stabbing, even

if counsel had called its own doctor to introduce an alternative medical opinion about

Hidou’s injuries, this would not have changed the outcome of the trial and therefore

did not establish ineffective assistance. Id. ¶ 60.

      Turning to Hidou’s claim that counsel was ineffective for failing to challenge

Dr. Jones’s opinion as to the cause of death, the court explained that the evidence

supported a finding that Hidou’s actions (stabbing Moreno eight times) were likely to



                                      Page 11 of 12
cause death, did in fact cause Moreno’s death, and Hidou did not present enough ev-

idence in his postconviction petition to rebut this finding. Id. ¶ 63. As to Hidou’s

claim that counsel failed to object to evidence that defendant was involved in a gang,

the court viewed this choice as a reasonable trial strategy, attempting to minimize

the evidence of gang affiliation instead of highlighting it with an objection. Id. ¶ 65.

Moreover, the appellate court found that it did not impact the outcome of the trial

because the trial court specifically concluded that the fight was motivated more by

personal reasons than gang affiliation. Id.

      The court subsequently asserted that counsel’s decision to pursue an “all-or-

nothing” defense that Moreno was the first aggressor instead of pursuing a theory of

second-degree murder was reasonable trial strategy, thus rejecting Hidou’s claim

that counsel was ineffective for failing to investigate all legal defenses. Id. ¶ 67. The

court also classified counsel’s decision not to review discovery with Hidou as a matter

of trial strategy within counsel’s discretion and accordingly dismissed that claim. Id.

¶ 69. When considering Hidou’s claims that his trial counsel failed to communicate

with him, the appellate court looked to the record, which rebutted that assertion and

revealed that counsel did, in fact, meet with him on several occasions. Id. ¶ 71. The

appellate court next considered Hidou’s contention that counsel coerced him into

choosing a bench trial, explaining that the record not only shows that Hidou volun-

tarily waived his right to a jury trial, but such a decision is generally a matter of trial

strategy not indicative of deficient representation. Id. ¶ 73.




                                      Page 12 of 13
      Hidou asserted that counsel was ineffective because the deficient level of rep-

resentation was not proportionate to the significant amount of money Hidou had paid

for counsel. Id. ¶ 75. The appellate court stressed that Hidou offered no legal support

for the proposition that excessive legal fees amount to a constitutional violation, and

that the claim did not pertain to the “effect counsel’s assistance had on defendant’s

ability to have a fair trial” as required to show ineffective assistance. Id. The court

rejected Hidou’s final ineffective assistance of counsel claim—that his trial counsel

advised him to falsify his testimony—by pointing out that there was nothing in the

record to support it and explaining “the fact that defendant was young and scared

does not absolve him from his obligation to testify truthfully.” Id. ¶ 77. Finally, after

analyzing Hidou’s sole due process claim that he was denied a fair trial because gang

members intimidated vital witnesses during the trial, the court found nothing in the

record to suggest that gang members inappropriately influenced the trial court and

thus rejected the claim. Id. ¶ 79.

      Hidou petitioned for rehearing and the court denied the request. (Dkt 5 at

892.) He subsequently petitioned the Illinois Supreme Court for leave to appeal

(“PLA”). Hidou maintained that counsel’s excessive fees created a conflict of interest

and violated the duty of loyalty (Dkt. 5 at 929) and that counsel was ineffective for:

(1) stipulating to inaccurate information related to Hidou’s injuries and the cause of

Moreno’s death; (2) failing to investigate medical issues or consult with a medical

expert; (3) stipulating to medical examiner Dr. Jones’s qualifications; (4) stipulating

to petitioner’s use of false information at the hospital and failing to call petitioner’s



                                     Page 13 of 14
cousin George Nisan to testify that he, not petitioner, provided the false information;

(5) failing to hire an investigator and conduct an investigation; (6) failing to call Hi-

dou’s sister and other witnesses to corroborate petitioner’s testimony; (7) failing to

call Hidou’s sister to testify that she purchased the knife used to kill Moreno; (8)

failing to call a friend who had been at the Claudio residence that night; (9) failing to

call purported eyewitness Philip Rangel; and (9) failing to properly impeach Maldo-

nado.

        The Illinois Supreme Court denied the PLA. (Dkt. 5 at 926–35.) Hidou peti-

tioned the Supreme Court of the United States for a writ of certiorari, which the Court

denied on October 2, 2017. Hidou v. Illinois, 138 S. Ct 198 (2017). Hidou timely

petitioned this Court for a writ of habeas corpus under 28 U.S.C. § 2254 and requested

an evidentiary hearing.



                              STANDARD OF REVIEW

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs

judicial review of state habeas petitions. It permits a federal court to issue a writ of

habeas corpus only if the state court reached a decision on the merits of a claim, and

that decision was either “contrary to, or involved an unreasonable application of,

clearly established Federal law,” or “was based on an unreasonable determination of

the facts in light of the evidence presented.” 28 U.S.C. § 2254(d).

        A state court’s decision is “contrary to” clearly established federal law if its

conclusion on a question of law violates Supreme Court precedent or if the facts of the



                                      Page 14 of 15
case are “materially indistinguishable” from a relevant Supreme Court opinion but

the state court reaches the opposite result. Weaver v. Nicholson, 892 F.3d 878, 882

(7th Cir. 2018) (quoting Williams v. Taylor, 529 U.S. 362, 404–05 (2000)). A state

court “unreasonably applies” clearly established law if “the state court correctly iden-

tifies the governing legal principle from [Supreme Court] decisions but unreasonably

applies it to the facts of the particular case.” Id. (quoting Bell v. Cone, 535 U.S. 685,

694 (2002)). A state court decision rests on an unreasonable factual determination

when “the state court determined an underlying factual issue against the clear and

convincing weight of the evidence.” Id. (quoting Morgan v. Hardy, 662 F.3d 790, 798

(7th Cir. 2011)). To meet this standard, a petitioner must show that the state court’s

ruling was so “lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fair-minded disagreement.”

Ward v. Neal, 835 F.3d 698, 703 (7th Cir. 2016) (internal citation omitted). A state

court’s decision is reasonable so long as fair-minded jurists could disagree on the cor-

rect outcome. Weaver, 892 F.3d at 883.

      Under the AEDPA, the federal court’s analysis involves a “straightforward in-

quiry” when the last state court to decide a prisoner’s claim explains its decision on

the merits in a reasoned opinion. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

“In that case, a federal habeas court simply reviews the specific reasons given by the

state court and defers to [them] if they are reasonable.” Id. In Hidou’s case, the

Illinois Appellate Court last addressed the merits of his claims in its denial of his




                                     Page 15 of 16
postconviction petitions. See Illinois v. Hidou, 2016 IL App (1st) 143903-U; see also

2013 IL App (1st) 103511-U.

      Most of Hidou’s claims allege violations of his Sixth Amendment right to effec-

tive assistance of counsel. Under the familiar Strickland formula for evaluating such

claims, Hidou bears the burden of showing that his trial counsel’s representation fell

below an objective standard of reasonableness. Strickland v. Washington, 466 U.S,

668, 688 (1984). Specifically, Hidou must establish that counsel’s performance was

deficient, and that the deficiency prejudiced his defense. Id. at 697.

      The first step for a court to take in this framework is to ask “whether, in light

of all the circumstances, the identified acts or omissions were outside the wide range

of professionally competent assistance.” Harper v. Brown, 865 F.3d 857, 860 (7th Cir.

2017) (quoting Strickland, 466 U.S. at 690). The second step is to assess prejudice,

asking whether there is “a reasonable probability that, but for counsel’s unprofes-

sional errors, the result of the proceeding would have been different.” Id. at 860–61

(quoting Strickland, 466 U.S. at 694). This is not an easy standard to satisfy, as

“counsel is strongly presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.” Strickland,

466 U.S. at 690.

      If a petitioner fails to make a proper showing under one of the Strickland

prongs, the Court need not consider the other one. See United States v. Taylor, 569

F.3d 742, 748 (7th Cir. 2009) (“Courts may deny ineffective assistance of counsel

clams for lack of prejudice without ever considering the question of counsel’s actual



                                     Page 16 of 17
performance.”). The AEDPA’s highly deferential standard of review, combined with

Strickland’s presumption that counsel acted reasonably, means this Court’s review

is “doubly deferential” to the state court’s decisions on the ineffective assistance

claims. Lee v Avila, 871 F.3d 565, 571 (7th Cir. 2017).



                                     ANALYSIS

      Hidou raises claims under the Fifth, Sixth, and Fourteenth Amendments to

the United States Constitution. He first argues that he did not receive effective as-

sistance of counsel at trial and raises seventeen distinct claims, most with multiple

parts, to demonstrate this constitutional violation. Hidou also contends that he was

denied due process of law and was deprived of a fair trial under the Fourteenth

Amendment due to the intimidating courtroom atmosphere, the insufficiency of the

evidence for first-degree murder, and because the trial court failed to consider second-

degree murder. Before obtaining a merits review of a habeas claim, a state prisoner

must first clear the “high hurdle” of procedural default. Jones v. Calloway, 842 F.3d

454, 461 (7th Cir. 2016). Given that Hidou’s petition includes twenty separate claims,

the Court begins its analysis by examining the two distinct ways a state prisoner can

procedurally default a federal claim: failure to exhaust state court remedies or when

the state court decision rests on independent and adequate state grounds.




                                     Page 17 of 18
I.    Procedural Default

      First, the exhaustion of state court remedies requirement preserves judicial

comity between federal and state courts by giving state courts the first opportunity

to address and correct potential violations of a prisoner’s federal rights. Perruquet v

Briley, 390 F. 3d 515, 514 (7th Cir. 2004). The exhaustion doctrine requires a state

prisoner to “fairly present” the federal issue to state courts for review by giving them

one full opportunity to act on his claims before he presents those claims to a federal

court in a habeas petition. See 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526

U.S. 838, 842 (1999). A “full opportunity” means one complete round of review and

may occur either on direct review or in postconviction proceedings. McGee v. Watson,

900 F.3d 849, 854 (7th Cir. 2018). In Illinois, the state prisoner must raise the claim

in a petition for leave to appeal to the Illinois Supreme Court. Snow v. Pfister, 880

F.3d 857, 864 (7th Cir. 2018), cert. denied sub nom. Snow v. Nicholson, 138 S. Ct.

2637 (2018).

      The second path to procedural default comes from the independent and ade-

quate state ground doctrine. See Coleman v. Thompson, 501 U.S. 722, 729–30 (1991).

In the context of federal habeas corpus, the doctrine bars review if the state courts

declined to address a petitioner’s federal claims because the petitioner did not satisfy

his state procedural obligations. Id. In such cases, because the state court’s judgment

rests on a ground that is both independent of the federal question and adequate to

support the judgment, federal habeas review of the claim is foreclosed. Carter v.

Douma, 796 F.3d 726, 733 (7th Cir. 2015) (quoting Kacmarek v. Rednour, 627 F.3d



                                     Page 18 of 19
586, 591 (7th Cir. 2010)). As with exhaustion, principles of comity and federalism

counsel against upending the state court conviction. Thomas v. Williams, 822 F.3d

378, 384 (7th Cir. 2016) (citing Coleman, 501 U.S. at 730).

      Federal courts will not review a procedurally defaulted claim unless the peti-

tioner can demonstrate one of either two exceptions: cause for and actual prejudice

stemming from that default, or, alternatively, that the denial of relief will result in a

miscarriage of justice. Blackmon v. Williams, 823 F.3d 1088, 1099 (7th Cir. 2016).

To show “cause,” the petitioner must show that some objective factor external to the

defense impeded counsel’s efforts to comply with the state’s procedural rule and

properly raise the claim in state court. Davilia v. Davis, 137 S. Ct. 2058, 2065 (2017)

(citing Murray v. Carrier, 477 U.S. 478, 488 (1986)). The miscarriage of justice ex-

ception “applies only in the rare case where the petitioner can prove that he is actu-

ally innocent of the crime which he has been convicted.” McDowell v. Lemke, 737 F.3d

476, 483 (7th Cir. 2013). To meet that standard, he must demonstrate that in con-

sidering new, reliable evidence, it is more likely than not that no reasonable juror

would find him guilty beyond a reasonable doubt. Calloway, 842 F.3d at 461.

      Hidou asserts a total of twenty claims—seventeen for ineffective assistance of

counsel and three under due process. For ease of reference, the Court adopts Hidou’s

numerical labels and language for each of his twenty claims. Hidou procedurally

defaulted the following thirteen claims: ineffective assistance based on an impermis-

sible financial conflict of interest that violated counsel’s duty of loyalty to Hidou

(Claim 1); failure to conduct any investigation and failure to interview, subpoena and



                                     Page 19 of 20
present testimony from potential eye-witness, Philip Rangel (Claim 7); presentation

of an incompetent witness who was under the influence of marijuana when he testi-

fied (Claim 8); failure to prepare all defense witnesses to testify, including Hidou

(Claim 9); failure to communicate with Hidou about his decisions, the evidence

against him, all possible defenses, and any plea negotiations or plea bargain (Claim

10); coercing Hidou into waiving his right to a jury trial (Claim 11); failure to object

or move in limine to preclude the state’s use of irrelevant and prejudicial gang evi-

dence (Claim 12); failure to investigate all legal defenses, understand the relevant

law and to present evidence to support and argue for second degree murder (Claim

13); failure to confront and cross-examine Greg Latson, to introduce evidence of his

character for violence and gang affiliation and to subpoena witnesses and impeach

him (Claim 14); failure to confront, cross-examine and impeach Vanessa Claudio and

failure to rehabilitate her about prior statements to the prosecution team (Claim 16);

the intimidating court room atmosphere, disruption and significant security problems

undermined the integrity of the trial and deprived Hidou of a fair trial (Claim 18);

insufficiency of the evidence for first-degree murder (Claim 19); and the trial court

improperly failed to make findings on second degree murder and ignored all evidence

that supported a conviction for that offense (Claim 20).



      A.     Ineffective Assistance Based on Financial Conflict (Claim 1)

      Throughout the postconviction phase of this case, Hidou has made clear to the

courts that he believes his trial attorney charged excessive fees and did not



                                     Page 20 of 21
adequately use those fees to pay for trial-related expenses. But the exact nature of

this claim has morphed along the way, leaving a confusing trail of arguments and

altered assertions. Starting with his direct appeal, Hidou made no mention of this

claim at all. In his postconviction petition, Hidou did not raise the issue of excessive

attorney’s fees as a freestanding allegation, rather only in connection to other inef-

fective assistance claims like failure to hire expert witnesses and failure to investi-

gate potential leads. He made no mention of a conflict of interest in relation to attor-

ney’s fees.

       In his postconviction appeal, Hidou again failed to raise the issue of a potential

conflict of interest in connection with the fees, arguing merely that the fees should

inform the court’s analysis of counsel’s deficient representation. To this point, the

appellate court responded by noting: “Constitutional violations alleged in a postcon-

viction petition must pertain to the effect counsel’s assistance had on defendant’s

ability to have a fair trial. The legal fees do not impact defendant’s right to a fair

trial.” People v. Hidou, 2016 IL. App (1st) 143903-U ¶ 75. It was not until the petition

for rehearing that Hidou reframed the issue and argued to the Illinois Appellate

Court that excessive legal fees are evidence of an attorney’s conflict of interest. (Dkt.

5 at 894.) The appellate court denied the petition. Finally, in his PLA to the Illinois

Supreme Court, Hidou essentially acknowledged that he lacked legal support for this

claim by asking the Court to “determine whether the amount of legal fees charged in

a criminal case can create a conflict of interest that serves as the basis for an




                                      Page 21 of 22
ineffective assistance of counsel claim.” (Dkt. 5 at 929.) The Illinois Supreme Court

denied his PLA.

      Hidou procedurally defaulted his first claim because he did not fairly present

the conflict issue to the state courts for review. Fair presentment requires a peti-

tioner to put forward both the operative facts and the controlling legal principles in a

manner that would sufficiently alert the state court to the issue. Sweeney v. Carter,

361 F.3d 327, 333 (7th Cir. 2004). While a petitioner may reformulate his claims

throughout the postconviction process, the substance and underlying theory must re-

main the same. Chambers v. McCaughtry, 264 F.3d 732, 738 (7th Cir. 2001). Addi-

tionally, a petitioner does not fully and fairly present a federal claim to the state

courts when he raises that claim for the first time in a petition for rehearing before

the state appellate court or in a petition asking the state supreme court for leave to

appeal. Lewis v. Sternes, 390 F.3d 1019, 1031 (7th Cir. 2004).

      Here, although Hidou asserted that his trial attorney charged high fees, he

failed to demonstrate a clear and consistent legal principle linking those fees to any

constitutional challenge of ineffective assistance of counsel. The underlying theory

of his legal claim changed every step of the way, eventually transforming into an

unsubstantiated contention that high attorney fees create a conflict of interest be-

cause “trial counsel prioritized their own desire to generate revenue for themselves,

as opposed to allocating that money towards anything that needed to be done to de-

fend the case.” (Dkt. 5 at 896.) It should go without saying that that nearly all at-

torneys have a goal of generating revenue to stay in business and that Hidou was free



                                     Page 22 of 23
to seek less expensive counsel. Notwithstanding that, Hidou presented this illogical

claim for the first time in his petition for rehearing, which was much too late to give

the state courts a fair chance to rule on its merits. Hidou therefore failed to exhaust

Claim 1, which precludes this Court’s review.



      B.     Ineffective Assistance and Due Process (Claims 8–14, 16, 18–20)

      Out of the twenty claims that Hidou raised in his petition for habeas corpus,

he procedurally defaulted eleven by failing to raise them in the state supreme court.

Hidou acknowledges that he did not present claims 8–14, 16, and 18–20 in his PLA

to the Illinois Supreme Court, thus failing to exhaust his state court remedies. He

argues, however, that the cause and prejudice exception should apply here, because

“from a practical standpoint and merits standpoint,” he simply could not raise all

these claims in the twenty pages allotted by court rules. (Dkt. 32 at 19.) This excuse

is without merit considering that “the fact that the Illinois Supreme Court rule limits

the number of pages in a petition for leave to appeal does not excuse a petition from

the requirement.” Snow, 880 F.3d at 865. Given that it is not enough to generally

allege ineffective assistance of counsel, see McGee v. Watson, 900 F.3d 849, 854 (7th

Cir. 2018), Hidou’s tactical decision to articulate just nine of his seventeen claims in

the PLA proves fatal for the other eight. Moreover, Hidou made no mention of his

three due process claims in his PLA. As there is no valid external factor at play that

impeded Hidou from properly raising these claims in state court, Hidou cannot estab-

lish the requisite cause.



                                     Page 23 of 24
      Hidou also unsuccessfully argues that, despite the procedural default, the

Court can consider the merits of the eleven claims because the miscarriage of justice

exception applies. In view of the objectives behind procedural default—judicial com-

ity and respectful relations between the state and federal courts—the Court defers to

and agrees with the state appellate court’s finding that any new, proposed evidence

proffered by Hidou would still not negate the trial court’s findings or change the out-

come of the case. People v. Hidou, 2016 Il. App (1st) 143903-U ¶ 57. Because this is

not the “rare case” where the petitioner has demonstrated “actual innocence” through

new information not available on direct review, the miscarriage of justice exception

is inapplicable. See McDowell, 737 F.3d at 483.



      C.     Ineffective Assistance Claim 7

      The State next argues that Hidou procedurally defaulted Claim 7 because the

state court rejected it on independent and adequate state law grounds. Claim 7, as

mentioned above, alleges that trial counsel was ineffective for failing to investigate

and call purported eyewitness Philip Rangel. Specifically, Hidou asserts that Rangel

would have testified that Latson and Moreno both beat Hidou during the altercation,

showing that he acted in self-defense. The state appellate court rejected this argu-

ment because Hidou failed to attach a supporting affidavit from Rangel to his post-

conviction petition in violation of Illinois’s affidavit rule. People v. Hidou, 2016 IL.

App (1st) 143903-U ¶ 55; see Thompkins v. Pfister, 698 F.3d 976, 987 (7th Cir. 2012).




                                     Page 24 of 25
       The affidavit rule, established by state statute and regularly followed by the

Illinois Courts, establishes that a petitioner in postconviction proceedings must in-

clude “affidavits, records, or other evidence supporting its allegations or shall state

why the same are not attached.” 725 ILCS 5/122-2; see Thompkins, 698 F.3d 976.

Hidou argues that, contrary to the appellate court’s finding, he did comply with the

affidavit rule because he explained how the absence of an affidavit was due to the

ineffective assistance of counsel. (Dkt. 32 at 10–11.) Under that theory, Hidou set

forth two contradictory explanations for his inability to include an affidavit from

Rangel: trial counsel either (1) scared him off; or (2) never approached him in the first

place, making him “effectively unavailable for any purpose.” Id. at 11.

       Notably absent from the postconviction petition, however, was any explanation

why Hidou’s newly-hired counsel, who took over the case after the trial, was unable

to take steps to locate Rangel and obtain the requisite affidavit from him. 3 The affi-

davit rule calls for the petitioner to include a statement explaining why affidavits are

unavailable, not to generally allege perceived missteps by trial counsel. On postcon-

viction review, the state appellate court noted the absence of a sufficient explanation

and found the lack of an affidavit “fatal.” People v. Hidou, 2016 IL App (1st) 143903-

U ¶ 55 (quoting People v. Delton, 882 N.E.2d 516, 520 (Ill. 2008)).




3 Hidou does argue in his habeas petition that postconviction counsel and a “postconviction
investigator” tried to locate Rangel to procure an affidavit from him. But Hidou did not in-
clude this explanation in the postconviction petition itself, which was the basis for the state
court’s decision on the affidavit rule. Raising the requisite explanation for the first time in a
federal petition for habeas corpus does nothing to correct the misstep in state proceedings.
                                         Page 25 of 26
      Hidou also looks for support in Harris v. Reed, which holds that procedural

default based on “independent and adequate state grounds” will only apply where the

last state court rendering a judgment in a case “clearly and expressly states” that its

judgment rests on a state procedural bar. Harris v Reed, 489 U.S. 255, 263 (1989).

He argues that the appellate court rejected his claim involving Rangel on both sub-

stantive and procedural grounds, making procedural default inappropriate.

      Hidou is correct that the appellate court engaged in a broad discussion of the

substantive merits of this claim when it considered the “numerous allegations of in-

effective assistance that involve trial counsel’s alleged failure to conduct an investi-

gation to discover additional witnesses and present these witnesses at trial.” People

v. Hidou, 2016 IL App (1st) 143903-U ¶ 40. The state court noted that, in general,

the decision whether to call a witness is a matter of trial strategy that does not give

rise to an ineffective assistance claim under the Constitution. Id. The court, however,

continued its analysis by examining each of the six “additional witnesses” who failed

to testify and made individualized determinations on the fate of each claim. Id. ¶¶

41–55. In its analysis of Philip Rangel, the state court “clearly and expressly stated”

that the claim failed because it was not supported by an affidavit demonstrating

Rangel’s proposed testimony. Id. ¶ 55; see Harris, 489 U.S. at 263. Therefore, Hidou

procedurally defaulted Claim 7 based on the independent and adequate state grounds

doctrine.

      Even if Claim 7 is procedurally defaulted, Hidou contends that federal review

of the claim’s merits is still appropriate because both exceptions to procedural default



                                     Page 26 of 27
apply. Turning first to the “cause and prejudice” exception, Hidou failed to identify

any viable external factor that impeded counsel’s efforts to comply with the state’s

procedural rule. Hidou should have known the requirements of the affidavit rule and

could have complied with the law by clearly explaining his present counsel’s efforts

to locate Rangel, but he did not. Such negligence on the part of a prisoner’s postcon-

viction attorney does not qualify as cause for the procedural default of a federal ha-

beas claim. Maples v. Thomas, 565 U.S. 266, 280 (2012). Additionally, without a

reliable affidavit establishing what Rangel could have or would have testified to, it is

impossible to know the extent to which Hidou was prejudiced by Rangel’s absence at

trial.

         This raises a similar issue concerning the miscarriage of justice exception:

without an affidavit from Rangel, the Court could not possibly conclude that it is more

likely than not that, after hearing Rangel testify, no reasonable juror would have

found Hidou guilty beyond a reasonable doubt. Moreover, even if Rangel had been

available for trial and had testified that Moreno and Latson beat Hidou, that still

would not be enough to establish “actual innocence.” The state appellate court reaf-

firmed its finding from direct appeal that there was “overwhelming evidence to con-

vict the defendant of first-degree murder.” 2016 IL App (1st) 143903-U ¶ 57. There-

fore, because neither of the exceptions apply, Hidou procedurally defaulted Claim 7,

barring this Court’s review.




                                     Page 27 of 28
II.   Merits

      Moving to the merits, seven claims remain, including: failure to investigate

medical issues, retain an expert witness and present material and exculpatory expert

testimony regarding Hidou’s injuries and that the paramedics asphyxiated Moreno

on the way to the hospital (Claim 2); stipulating to false and misleading information

regarding Hidou’s injuries and ineffective confrontation and impeachment of the

state’s evidence about his injuries (Claim 3); failure to investigate and challenge the

qualifications and opinion of Dr. Tera Jones and the evidence admitted by the state

through her testimony (Claim 4); stipulating to false and misleading information that

was incriminating evidence about statements allegedly made by Hidou despite know-

ing this information was not true (Claim 5); failing to subpoena and present exculpa-

tory evidence in counsel’s possession that would have corroborated Hidou’s testimony

(Claim 6); failing to effectively confront and cross-examine Ray Maldonado to attack

his character for violence and to subpoena and present impeachment witnesses

(Claim 15); and intimidating vital defense witnesses with exculpatory information

(Claim 17).

      Some aspects of those claims, however, Hidou forfeited by failing to raise them

in his opening brief. In his original petition, Hidou simply argued that each of his

claims violated his Sixth Amendment rights and explained in detail why his counsel

was allegedly ineffective. The Court assumes that Hidou targeted these arguments

towards his motion for an evidentiary hearing under § 2254(e)(2), rather than his

petition for a writ of habeas corpus under § 2254(d), because Hidou stated as much



                                     Page 28 of 29
in his petition: instead of using his seventy-page petition to argue for an evidentiary

hearing and outline his bases for relief under the AEDPA, Hidou attempted to reserve

half of his argument for the reply brief. 4 As a result, Hidou did not address either

prong of § 2254(d) in his initial petition and did not explain if and to what extent the

Illinois Appellate Court’s decision was either contrary to or an unreasonable applica-

tion of clearly established federal law, nor did he allege that the state court’s decision

was based on an unreasonable determination of the facts in light of the evidence pre-

sented in the state court proceeding. See 28 U.S.C. § 2254(d). Only after the State

filed its answer did Hidou reply with new, specific arguments detailing the purported

unreasonableness of the appellate court’s holdings. 5

       Hidou’s reply brief consequently extends well beyond the scope of his original

petition to this Court and far past the State’s Answer. It is a well-settled principle,

however, that litigants forfeit those arguments raised for the first time in a reply


4 In his original petition, after moving for discovery and an evidentiary hearing, Hidou moved
“for leave to file a brief and memorandum of law in support of this petition as a reply to any
answer filed by the Respondent that will outline the legal bases for why relief should be
granted here because the state courts issued orders that are (1) contrary to and involved an
unreasonable application of clearly established federal law, as determined by the Supreme
Court of the United States, and (2) resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the state court proceeding.”
(Dkt. 1 at 2.)
5 For example, in his reply brief, Hidou argues that the appellate court unreasonably applied

federal law in violation of § 2254(d)(1) because it did not address the “deficient performance”
prong of Strickland in its analysis of Claims 2 and 3. (Dkt. 32 at 23, 27.) Not only was this
argument entirely absent from his petition, it demonstrates a clear misunderstanding and
misstatement of federal law. One need not look further than Strickland itself to know that
this assertion is incorrect. Courts may deny ineffective assistance of counsel claims for lack
of prejudice without ever addressing the question of counsel’s actual performance. See Strick-
land, 466 U.S. at 697 (“If it is easier to dispose of an ineffectiveness claim on the ground of
lack of sufficient prejudice, which we expect will often be so, that course should be followed”);
see also Taylor, 569 at 748; Berkey v. United States 318 F.3d 768, 772 (7th Cir. 2003);
Matheney v. Anderson, 253 F.3d 1025, 1042 (7th Cir. 2001).
                                         Page 29 of 30
brief. See United States v. Cruse, 805 F.3d 795, 817 n.7 (7th Cir. 2015) (“Arguments

raised for the first time in a reply brief are waived.”); Narducci v. Moore, 572 F.3d

313, (7th Cir. 2009) (“A district court is entitled to find that an argument raised for

the first time in a reply brief is forfeited.”); United States v. Stevens, 380 F.3d 1021,

1025 (7th Cir. 2004) (describing a challenge brought for the first time in a reply brief

as “too late”). A party’s main argument must appear in the opening brief so that the

opposing party has a fair opportunity to adequately respond. A litigant may not re-

serve her argument for reply.

      Hidou’s attempt to bifurcate his argument between the petition and the reply

prejudiced the State, as it was not put on notice regarding the extent of his arguments

and it did not have a fair chance to respond. By asserting that he was entitled to

relief under § 2254(d) in his petition but not explaining why, Hidou called out but

engaged in no analysis. If Hidou had filed his petition pro se, the Court would be

more inclined to grant him leniency; however, Hidou has been represented by counsel

every step of the way. Thus, for each of Hidou’s remaining claims, the Court considers

any aspect of the argument raised for the first time in his reply brief forfeited and

accordingly declines to analyze them.



      A.      Ineffective Assistance Claims 2, 3, and 4

      Hidou presented Claims 2, 3, and 4 separately in his petition but noted that

“the information and allegations contained [in the three claims] are related.” (Dkt. 1

at 27, 29.) Cutting through Hidou’s wordy descriptions for each of these three claims,



                                     Page 30 of 31
the essence of Hidou’s allegations is that counsel was ineffective for failing to retain

and consult with an expert witness. He argues that if counsel had hired an expert,

he would not have stipulated to “false and misleading” information and would have

challenged the qualifications of the state’s medical experts. The state appellate court

addressed each facet of this claim and reasonably found that Hidou had received ef-

fective assistance of counsel. Without evaluating the reasonableness of counsel’s per-

formance, the court properly focused its analysis on whether counsel’s decision not to

retain an expert witness prejudiced Hidou. See Strickland, 466 U.S. at 697 (“If it is

easier to dispose of an ineffectiveness claim on the ground of lack of sufficient preju-

dice, which we expect will often be so, that course should be followed.”).



             1.     Failure to Retain a Defense Expert

      Hidou’s postconviction counsel hired a forensic pathologist, Dr. Michael Baden,

to review the case. One of Dr. Baden’s postconviction findings was that the paramed-

ics who responded to the stabbing improperly intubated Moreno, which caused as-

phyxiation and removed “any possibility that Moreno had for survival.” (Dkt. 5 at

291–93.) Hidou argues that if trial counsel had retained its own medical expert, he

could have presented this “material and exculpatory” information to challenge Dr.

Tera Jones’s opinion as to the cause of death. Id. at 26.

      The state appellate court applied Illinois tort law by acknowledging that gross

negligence, such as improper intubation, can be a defense to murder, but found that

such a defense was unavailable in Hidou’s case. People v. Hidou, 2016 IL App (1st)



                                     Page 31 of 32
143903-U, ¶¶ 61–63. The court reasoned that Dr. Baden’s report, even taken as true,

did not establish that the legal cause of death was the paramedics’ gross negligence

because the report did not state that Moreno would have survived the eight stab

wounds but for the improper intubation. Id. The court reasonably concluded that,

because the evidence still supported a finding that Hidou’s actions were likely to

cause death and did cause Moreno’s death, Hidou failed to show that the testimony

of a defense expert, like Dr. Baden, would have changed the trial’s result.



             2.     Failure to Challenge State’s Expert’s Qualifications

      Similarly, Hidou argues that counsel was ineffective for failing to challenge Dr.

Tera Jones’s qualifications as an expert witness. Hidou again cited Dr. Baden’s affi-

davit asserting that Dr. Jones was not a board-certified forensic pathologist at the

time she performed an unsupervised autopsy of Moreno. (Dkt. 5 at 291–93.) The last

state court to adjudicate this claim was the postconviction trial court, which rejected

it and held that Dr. Jones was qualified to testify about Moreno’s injuries and cause

of death.

      In general, whether an expert is qualified to testify about a matter is a question

of state evidentiary law. See Buie v. McAdory, 341 F.3d 623, 625 (7th Cir. 2003).

Thus, there is no clearly established federal law to question. See King v. Pfister, 834

F.3d 808, 814 (7th Cir. 2016) (“It is well-established that on habeas review, a federal

court cannot disagree with a state court’s resolution of an issue of state law.”). More-

over, the trial court found that Hidou’s trial counsel did object to at least one question



                                      Page 32 of 33
on the topic of Dr. Jones’s expert qualifications and the court overruled it. As the

state court properly observed, a defendant does not receive ineffective assistance of

counsel for failure to object where an objection would have been overruled. People v.

Hidou, 2013 IL App (1st) 103511-U ¶ 60 (citing People v. Bean, 560 N.E.2d 258, 288

(Ill. 1990)).



       3.       Stipulation to State’s Expert’s Medical Report

       Hidou also used Dr. Braden’s findings to argue that if counsel had retained an

expert to review the medical records, he would not have stipulated to the “damaging

evidence” taken from Dr. Ron’s report about Hidou’s injuries. Hidou asserted that

the stipulation downplayed and mischaracterized Hidou’s injuries from his alterca-

tion with Moreno and offered Dr. Braden’s affidavit as evidence that Hidou’s injuries

corroborated his testimony that Moreno was the aggressor and Hidou acted in self-

defense.

       For example, Dr. Braden noted that the parties’ stipulation described a “six

centimeter scalp hematoma at the left vertex” meaning the top of the head, but Dr.

Ron’s actual report from the night of states that it was at the “left posterior occiput,”

or the back of the head, which is more consistent with Hidou’s statement that he fell

backward and lost consciousness. (Dkt. 5 at 289.) Dr. Braden also noted that the

stipulation failed to mention Hidou’s abrasions on his knees, or the swelling in his

elbow and ear, all of which Dr. Ron detailed in his hospital report. Id.




                                     Page 33 of 34
       The appellate court found that the information Dr. Braden provided would not

have changed the outcome of the trial because trial counsel merely stipulated that, if

called, Dr. Ron would have testified to the information in the medical report from the

night Hidou’s injuries were diagnosed at the hospital. People v. Hidou, 2016 IL App

(1st) 143903-U, ¶ 60. The court emphasized that Hidou did not “argue that trail

counsel should have called an expert witness, such as Dr. Baden, at trial. Rather, he

[used] Dr. Baden’s report to introduce an alternate medical opinion regarding [Hi-

dou’s] injuries.” Id. (emphasis added). 6



6       Although the appellate court’s statement that Hidou never argued that counsel should
have called an expert witness is not entirely accurate, its conclusion that counsel’s stipulation
to Dr. Ron’s testimony did not prejudice Hidou was still reasonable. Hidou did argue in his
postconviction petition that “counsel had ample resources to consult with and present the
testimony of their own forensic pathologist.” (Dkt. 5 at 251 (emphasis added).) But again,
the problem is that Hidou changed the exact nature of his ineffective assistance claims each
step of the postconviction process, leaving a confusing web of overlapping arguments for
courts to sort through. Hidou phrased his claim related to Dr. Ron’s testimony as “stipulating
to false and misleading information” and mentioned nothing about counsel’s failure to call an
expert at trial. Id. at 250. Hidou did not argue that trial counsel should have presented the
testimony of a forensic pathologist until his next, separate claim of ineffective assistance,
“failure to investigate, challenge, and effectively cross-examine the background, qualifica-
tions, and opinions of Dr. Tera Jones.” Id. Given that Hidou buried this assertion in one
sentence within a seventy-nine-page brief, it is understandable that the appellate court may
have overlooked the exact parameters of his argument.
        Further, in its answer to Hidou’s habeas petition, the State argues that because Hidou
did not argue in state court that counsel should have called a medical expert to present an
alternative opinion, any such claim must be procedurally defaulted on federal habeas review.
When considering whether a petitioner who has reformulated his claims fairly presented
them to a state court, a federal court’s “overall task is to determine in practical terms whether
the state courts were sufficiently alerted to the nature of [the petitioner’s] federal constitu-
tional claim.” Hicks v. Hepp, 871 F.3d 513, 531 (7th Cir. 2017) (internal citation omitted).
Here, the state court reasonably understood Hidou’s argument to be that if counsel had re-
tained an expert witness, counsel would not have stipulated to Dr. Ron’s report. Nothing in
the record, however, indicates that Hidou sufficiently alerted the state court to the iteration
of the claim he now puts forward: that counsel should have called an expert witness to the
stand to present an alternative medical opinion at trial. Stipulations and testimony are dif-
ferent forms of evidence. Therefore, Hidou procedurally defaulted this aspect of his claim,
which keeps this Court from reviewing its merits.
                                         Page 34 of 35
       Moreover, Hidou argues that his real injuries, as opposed to the “false and mis-

leading ones stipulated to,” support his theory of self-defense. Hidou’s challenge at

trial, however, was not to the lack of evidence of his injuries, but rather the fact that

those injuries were consistent with both his and Latson’s descriptions of the fight.

The judge heard ample testimony about the injuries that Hidou sustained, including

that his eyes were badly swollen (Dkt. 4 at 346); that he had “blood everywhere” and

it was coming from his nose, hands, and arm (Dkt. 6 at 351); and that he was having

trouble staying conscious (Dkt. 4 at 18).

       None of this testimony, nor any evidence contained in Dr. Ron’s report, could

clarify the critical questions of whether Hidou sustained his injuries before or after

he stabbed Moreno eight times or who initiated the fight. Accordingly, counsel’s

choice to stipulate to Dr. Ron’s report instead of cross-examining him about the na-

ture of Hidou’s injuries was reasonable and did not alter the ultimate result of the

case. Because the state court reasonably applied Strickland and concluded that coun-

sel’s decision not to retain a medical expert witness did not rise to the level of ineffec-

tive assistance under the Sixth Amendment, Claims 2, 3, and 4 fail.



       B.     Ineffective Assistance Claims 5 and 17—Stipulating to Incrimi-
              nating Evidence and Failing to Call Nisan

       Hidou argues that counsel should not have stipulated to Dr. Ron’s testimony

that Hidou used a fake name and birthday when he arrived at the hospital and in-

stead should have called George Nissan to explain that Nissan was the one who pro-

vided the incorrect name and birthday, not Hidou. Hidou attached an affidavit from

                                      Page 35 of 36
Nissan to his postconviction petition where Nissan stated that he provided the name

“Ashy Hidi” because “‘Ashy’ was petitioner’s nickname and ‘Hidi’ is the phonetic

spelling of Hidou.” (Dkt. 5 at 336–37.) The affidavit further reported that Nissan

accidentally misstated Hidou’s birthday because, although he knew Hidou’s birth

month and day, he did not know the year. Id.

       The state appellate court acknowledged that Nissan’s testimony would have

clarified who provided the false information at the hospital, but ultimately decided it

had nothing to do with how the fight occurred, which was the critical issue in the

trial. People v. Hidou, 2016 IL App (1st) 143903-U ¶ 53. Additionally, even if Nissan’s

testimony could have marginally bolstered Hidou’s credibility before the court, coun-

sel’s decision not to call Nissan was reasonable trial strategy given that Nissan was

a problematic witness—when the police came to his home to arrest Hidou, he initially

refused to cooperate with them. Id. ¶ 55. Because the court properly applied Strick-

land to Claim 5 and reasonably held that counsel’s failure to call Nisan to contradict

Dr. Ron’s stipulated testimony was neither deficient nor prejudicial, Claim 5 does not

entitle Hidou to relief.



       C.     Ineffective Assistance Claim 6 and Claim 17--Intimidation and
              Failure to Call Numerous Witnesses

       Hidou contends that he did not receive effective assistance of counsel because

counsel failed to call “numerous witnesses” and introduce other evidence that would

have corroborated Hidou’s testimony and his theory of self-defense. These “numerous




                                     Page 36 of 37
witnesses” include Hidou’s neighbor, Sal Chavez; Hidou’s friend, Jessica Cisneros;

and Hidou’s sisters, Marlene Khoshaba and Maureen Aguilar.

      The appellate court noted that the decision whether to call a witness is gener-

ally a matter of trial strategy. People v. Hidou, 2016 IL App (1st) 143903-U ¶ 40

(citing People v. Munson, 794 N.E.2d 155, 175 (Ill. 2002)). The court also explained

that decisions regarding cross-examination and impeachment are discretionary and

do not usually support claims of ineffective assistance. Id. (citing People v. Johnson,

2015 IL App (3d) 130610, ¶ 31)). Because reasonable, discretionary decisions related

to trial strategy are not indicative of deficient performance under Strickland step one,

the court held that trial counsel’s choice not to call these witnesses was reasonable.

Id. ¶ 40. Additionally, the court found that even if counsel’s decision fell outside the

scope of reasonable professional judgment, Hidou could not show that failing to call

the witnesses resulted in prejudice, as required under Strickland step two. Id. ¶ 57.



             1.     Sal Chavez

      The court rejected Hidou’s claim that counsel was ineffective because he did

not call a neighborhood boy named Sal Chavez to testify. Id. Hidou insists that coun-

sel could have used Chavez’s testimony to impeach Maldonado and Latson by describ-

ing how they appeared intoxicated at the time of the fight and that they each had a

reputation for fighting and gangbanging. But the appellate court correctly found that

nothing in Chavez’s proposed testimony would have changed the outcome of the trial.

Id.



                                     Page 37 of 38
      For instance, Chavez’s statements that “Latson was an accomplished, amateur

mixed martial arts fighter” would not have shown that Hidou reasonably believed he

needed to defend himself from Latson because Hidou himself testified at trial that he

did not know of Latson or his reputation at the time of the fight. Id. ¶ 42. As to

Hidou’s argument that Chavez’s testimony could have attacked Moreno’s credibility,

the trial court had already heard testimony about Moreno’s violent nature, intoxica-

tion, and gang affiliation. Id. ¶ 43. Finally, even though Chavez had witnessed part

of the fight between Hidou and Moreno, his proposed testimony would not have es-

tablished that Moreno was the initial aggressor, which was the key to counsel’s de-

fense strategy. Id. The appellate court reasonably analyzed the proposed testimony

and properly applied Strickland to rule that trail counsel was neither deficient nor

prejudicial in choosing not to call Chavez to testify.



             2.     Jessica Cisneros

      Hidou next maintains that that counsel was ineffective for failing to call Jes-

sica Cisneros because she would have corroborated his version of events. Cisneros’s

affidavit states that she was on the phone with Hidou as he was walking from the

Claudio home toward a convenience store where his sister would pick him up. (Dkt.

5 at 342.) Cisneros attests that Hidou said “uh oh, [Moreno’s] out here,” and then the

call dropped. Id. at 343.

      Hidou posits that Cisneros would have been a “key witness for the defense,”

but the appellate court disagreed, holding that her testimony was cumulative and



                                      Page 38 of 39
“actually help[ed] establish that defendant’s sister did not come pick him up and that

defendant started walking toward [Moreno].” People v. Hidou, 2016 IL App (1st)

143903-U ¶ 46. Further, Cisneros’s testimony would have contradicted Hidou’s tes-

timony in numerous other ways, including undermining his statement at trial that

he “was reaching for [his] phone to call [his] sister” when he first saw Moreno and

Latson. (Dkt. 4 at 172.) The court also noted that this testimony would not help

clarify whether Hidou was the initial aggressor; thus, counsel’s decision not to call

him was reasonable trial strategy. People v. Hidou, 2016 IL App (1st) 143903-U ¶ 46.

The court properly determined that, because Hidou could not demonstrate deficient

performance or prejudice stemming from counsel’s strategy not to call Cisneros, he

could not show that he received ineffective assistance.



             3.     Khoshaba and Aguilar

      Hidou also claims that counsel was deficient for failing to call his sisters,

Maureen Aguilar and Marlene Khoshaba. He argued that each sister could have of-

fered testimony to corroborate his own testimony and make him appear more credi-

ble. The appellate court found that because the proposed testimony would have been

cumulative at best—and potentially damaging at worst—it was reasonable for coun-

sel not to call the sisters as witnesses. Id. ¶¶ 47–51.

      Khoshaba signed an affidavit asserting that either her or her sister routinely

picked Hidou up from the Claudio home and that she was planning on picking Hidou

up the night of the fight, but she fell asleep and missed his call. (Dkt. 5 at 332.) The



                                     Page 39 of 40
court held that because her offered testimony would merely establish that she ulti-

mately did not pick Hidou up that night, it did not exculpate him, and it was reason-

able for counsel not to call her as a witness. People v. Hidou, 2016 IL App (1st)

143903-U ¶ 51.

      In response to this point, Hidou argues that the value in Khoshaba’s testimony

would have been to establish that Hidou did not leave the Claudio residence to fight

with or injure Moreno, but instead because he believed that his sister would be there

to pick him up. Even if counsel had called Khoshaba and elicited this testimony, it is

still unreasonable to assert that the result of the trial would have been different. The

trier of fact still heard evidence that established that Hidou confronted Moreno in the

street with a deadly weapon, stabbed him eight times, and then fled the scene. People

v. Hidou, 2013 IL App (1st) 103511-U ¶ 70. Given the doubly deferential standard

the Court applies, the appellate court reasonably ruled that counsel’s decision to not

call Khoshaba was neither deficient performance nor prejudicial.

      Similarly, Hidou asserts that counsel should have called Hidou’s other sister,

Maureen Aguilar, to provide evidence that she had purchased the knife for Hidou as

a gift because they both collected souvenir knives. As the appellate court reasonably

noted, this would have contradicted Hidou’s trial theory that he had purchased the

knife to protect himself because he felt threatened by gang members in the area.

People v. Hidou, 2016 IL App (1st) 143903-U ¶ 49. Because Aguilar’s proposed testi-

mony would have undermined Hidou’s credibility on the stand and damaged the




                                     Page 40 of 41
defense’s theory of the case, the appellate court was correct to find that counsel’s de-

cision not to call Aguilar was reasonable.

       Pivoting to Claim 17, Hidou stated in his petition for a writ of habeas corpus

that counsel intimidated witnesses into not testifying. Hidou did not present this as

a separate claim to the state court, 7 but both of Hidou’s sisters disclosed that counsel

urged them not to testify for safety reasons in their affidavits. (Dkt. 5 at 328, 334.)

In its ineffective assistance analysis of Hidou’s failure to present witnesses claim, the

state court did not address this issue and instead focused its reasoning on whether

the sisters’ testimony would have changed the outcome of the trial. See People v.

Hidou, 2016 IL App (1st) 143903-U ¶¶ 47–51.

       When applying § 2254(d) to an argument not explicitly addressed in the state

court’s opinion, “a habeas court must determine what arguments or theories . . . could

have supported the state court’s decision; and then it must ask whether it is possible

fairminded jurists could disagree that those arguments or theories are inconsistent

with the holding in a prior decision of [the Supreme] Court.” Lee, 871 F.3d at 572

(citing Harrington v. Richter, 562 U.S. 86, 102 (2011)).

       Here, the Court presumes that if the state court had specifically applied Strick-

land to Hidou’s assertions in Claim 17, its analysis and results would have been the

same: Hidou still would have been unable to show that counsel’s “intimidation” of his

sisters by encouraging them not to testify prejudiced his case because nothing in their


7Because Hidou did not clearly present this claim to the state court, one could argue that he
procedurally defaulted the claim. Procedural default, however, is “an affirmative defense
that the State is obligated to raise and preserve, and consequently one that it can waive.”
Briley, 390 F.3d at 515. Thus, the Court analyzes the claim on its merits.
                                       Page 41 of 42
proposed testimony would have changed its outcome. Considering the indistinct na-

ture of this claim, the appellate court’s decision regarding Hidou’s sisters’ testimony

can hardly be characterized as erroneous, much less an error so clear as to go beyond

any possibility of fair-minded disagreement. The decision was justified under either

step of the Strickland formula: there was neither deficient performance nor prejudice.



      D.     Claim 15: Failure to Effectively Confront and Cross-examine
             Maldonado

      Claim 15 is closely related to Claim 6 because Hidou argues that counsel vio-

lated his Sixth Amendment rights by failing to call witnesses, like Chavez and Cis-

neros, to impeach Maldonado on his gang membership, character for violence, intox-

ication, and ability to perceive and hear on the night in question. Hidou also urges

that counsel should have confronted and cross-examined Maldonado about his prior

inconsistent statements to the police.

      The appellate court rejected these contentions because each constitutes rea-

sonable trial strategy within the wide range of professionally competent assistance

under the first prong of Strickland. Even though Hidou maintains that he was not a

gang member, both Vanessa and her brother testified that he was. People v. Hidou,

2016 IL App (1st) 143903-U ¶ 43. Thus, because gang evidence applied to both par-

ties, it was a valid defense strategy to minimize gang references in the trial by not

presenting evidence of Maldonado’s alleged gang membership. Id. Moreover, the

appellate court found that testimony from Chavez or Cisneros asserting that Maldo-

nado was intoxicated would have been cumulative. The trial court was already aware

                                     Page 42 of 43
that Maldonado had been drinking alcohol on the night in question because Maldo-

nado himself testified that he had consumed “three beers and a cup of vodka” before

the stabbing. Id. Additionally, the appellate court rejected the proposed evidence in

Cisnero’s affidavit of Maldonado’s alleged hearing and vision problems as unreliable

hearsay evidence. See id. at 45.

      The appellate court’s analysis of each contention was a reasonable application

of Strickland and its conclusion that counsel was not ineffective for failing to impeach

Maldonado on these points stands as an appropriate conclusion. The record itself

bolsters the appellate court’s decision as it reflects counsel’s strategy to elicit useful

testimony from Maldonado instead of impeaching him. For example, Maldonado tes-

tified on cross-examination that Hidou was not in Vanessa’s bedroom when Moreno

called for her, which corroborated Hidou’s testimony that he did not hear Moreno

outside. (Dkt. 6 at 343.) Further, Hidou has repeatedly argued that the trial court

did not receive adequate evidence about his injuries, but it was Maldonado who tes-

tified that after the stabbing, Hidou had “blood everywhere . . . coming from his nose,

from his hands, and from his arms.” Id. at 351. Thus, the appellate court’s rejection

of Claim 15 was a reasonable application of Strickland.



      E.     The Totality of the Evidence

      Finally, it is important to note that while Hidou identified seventeen separate

instances of alleged ineffective assistance of counsel and framed each instance as its

own claim, “a court hearing an ineffectiveness claim must consider the totality of the



                                      Page 43 of 44
evidence before the judge or jury.” Strickland, 466 U.S. at 669. The state court ad-

dressed each claim individually, and after properly applying the Strickland analysis,

concluded that Hidou was unable to demonstrate ineffective assistance of counsel.

      Taking a step back and looking at the “entire evidentiary picture” as Strick-

land instructs, the appellate court’s determination that none of Hidou’s claims over-

came Strickland’s strong presumption was right because counsel exercised sound pro-

fessional judgement. Id. Although it is tempting to look back at counsel’s perfor-

mance and ask whether a different strategy might have been better, Strickland calls

for “an inquiry into the objective reasonableness of counsel’s performance, not coun-

sel’s subjective state of mind.” Harrington, 562 U.S. at 110 (internal citation omit-

ted). Even if hindsight reveals that counsel’s strategic decisions not to call certain

witnesses or to stipulate to certain medical information did not lead to the result that

Hidou hoped for, that does not show that counsel was objectively incompetent. The

appellate court properly found the record to reveal that counsel put on a robust—

albeit unsuccessful—defense of Hidou, and his strategic decisions throughout the

trial were reasonable.

      Moreover, considering all the circumstances, the appellate court correctly ap-

plied Strickland’s prejudice prong and held that Hidou was not able to show that, but

for counsel’s alleged errors, the result of the proceeding would have been different.

The court noted that there was “overwhelming evidence” to convict Hidou of first-

degree murder at the trial level, including that Hidou: (1) had animosity toward

[Moreno]; (2) armed himself with a deadly weapon; (3) stated he was going ‘to get’



                                     Page 44 of 45
[Moreno]; (4) sought out [Moreno]; (5) approached [Moreno] from behind as he was

walking away; (6) confronted [Moreno] with a deadly weapon; (7) yelled out hateful

comments during the attack and declared allegiance to his gang; (8) stabbed [Moreno]

three times in the chest and five times in the back, penetrating the heart; (9) fled the

scene; and (10) failed to make a police report. People v. Hidou, 2016 IL App (1st)

143903-U ¶ 70.

       Looking beyond the trial evidence, the court also recognized that none of the

new evidence Hidou presented on collateral attack would have changed the outcome

of the trial. Id. ¶ 57. Given that much of this case centered around the issue of prov-

ocation and determining who was the initial aggressor, the appellate court reasonably

focused its analysis on the fact that none of the new proposed evidence would estab-

lish what occurred immediately before the confrontation between Hidou and Moreno.



III.   Evidentiary Hearing

       Hidou also requested an evidentiary hearing. Because federal habeas courts

are not an alternative forum for trying issues and facts that a petitioner did not pur-

sue at the state court level, the AEDPA precludes an evidentiary hearing or an ex-

pansion of the record in support of a habeas corpus petition if the petitioner failed to

develop the factual basis for his claim in state court. 28 U.S.C. § 2254(e)(2). A peti-

tioner’s failure to develop the factual basis of his habeas claim in state court bars a

hearing or expansion of the record if the failure was due to “a lack of diligence, or




                                     Page 45 of 46
some greater fault, attributable to the prisoner or the prisoner’s counsel.” Williams,

529 U.S. at 432.

      Under § 2254(e)(2), diligence depends upon whether the prisoner made a rea-

sonable attempt to investigate and pursue claims in state court and requires, at a

minimum, that the prisoner sought an evidentiary hearing in state court in the man-

ner prescribed by state law. See id. at 435. In this case, Hidou sought an evidentiary

hearing from both the circuit court and the appellate courts in his postconviction pro-

ceedings and the state courts denied his requests. Because Hidou attempted to fur-

ther develop the factual basis of his claims in state court, § 2254(e)(2) does not apply.

      Where § 2254(e)(2) does not apply, a court must evaluate the request for an

evidentiary hearing under pre-AEDPA standards. Avila v. Richardson, 751 F.3d 534,

537 (7th Cir. 2014). Under pre-AEDPA standards, a federal evidentiary hearing is

required only if: (1) the petitioner alleges facts which, if proven, would entitle him to

relief; and (2) the state courts, for reasons beyond the control of the petitioner, never

afforded the petitioner a full and fair hearing. Id.

      Applying this pre-AEDPA standard to Hidou’s case, he fails to show that he is

entitled to an evidentiary hearing because the facts alleged would not grant him ha-

beas relief. Hidou asserts that an evidentiary hearing would provide the Court with

more information than that contained in the written record, so it could better evalu-

ate his claims. But that is true with every § 2254 petition and Hidou does nothing to

set himself apart. The Court of course thoroughly reviewed the record, including the

affidavits from proposed witnesses and experts, and concludes that an evidentiary



                                     Page 46 of 47
hearing is unnecessary to evaluate Hidou’s claims. As previously decided, none of

Hidou’s proposed evidence would objectively demonstrate that Hidou received inef-

fective assistance of counsel.

      This conclusion is like that reached in Davis v. Lambert, where the prisoner

requested an evidentiary hearing regarding his ineffective assistance claim that his

attorneys failed to investigate any of the seven potential defense witnesses that he

identified. 388 F.3d 1052, 1060 (7th Cir. 2004). For reasons outside of his control,

the prisoner had been unable to obtain affidavits from any of the seven witnesses

describing their anticipated testimony. Id. at 1060–61. The court emphasized that

the record was “devoid of the kind of information about the potential testimony of the

defense witnesses” that it would need to properly assess the conclusions of the Illinois

courts under the Strickland standards. Id. at 1060. The court specifically reasoned

that it could not properly review the Illinois Courts’ determination that Davis did not

suffer prejudice due to his counsel’s failure to investigate these potential witnesses

without knowing the content of their testimony. Id. at 1059.

      In contrast to Davis, the Court here has access to affidavits from each proposed

witness that explain, in detail, the content of their testimony. (Dkt. 5 at 319–375.)

The Court also has access to an affidavit from Dr. Baden, which lays out his alterna-

tive medical opinions related to Claims 2–4. Id. at 287–293. Given the depth of the

factual record presented for review, the Court need not hold an evidentiary hearing

to rule on Hidou’s petition, as he did not allege facts that would entitle him to relief.




                                      Page 47 of 48
                                    CONCLUSION

      Because Hidou procedurally defaulted thirteen claims and failed to show that

the state court’s adjudication of his remaining seven claims was contrary to or an

unreasonable application of clearly established federal law, the Court denies his pe-

tition for a writ of habeas corpus (Dkt. 1). The Court also denies Hidou’s request for

an evidentiary hearing (Dkt. 1) because Hidou has not alleged facts that, if true,

would entitle him to relief. Finally, the Court declines to issue a certificate of appeal-

ability because Hidou failed to make a “substantial showing of the denial of a consti-

tutional right,” or in other words, demonstrate that reasonable jurists could debate

this Court’s resolution of Hidou’s petition. 28 U.S.C. § 2253(c)(2); see Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003).




                                         ____________________________________
                                         Virginia M. Kendall
                                         United States District Judge
Date: July 2, 2019




                                      Page 48 of 48
